 

Exhibit 10.2

 

[g2018050220494379226742.jpg] 

December 5, 2016

Michael Doherty


Re:

Employment with Foundation Medicine, Inc.

Dear Michael:

On behalf of Foundation Medicine, Inc. (“Foundation Medicine” or “the Company”),
I am very pleased to offer you the position of Head of Product Development.

The terms of your position with the Company are as set forth below in this
letter agreement (“Agreement”):

1.

Position and Start Date. Your position at the Company will be Head of Product
Development and a member of the Companies executive management team. In addition
to performing duties and responsibilities associated with the position above,
from time-to-time the Company may assign you other duties and responsibilities
consistent with such position. You will begin your employment with the Company
no later than January 2, 2017.

2.

Compensation and Related Matters.

 

a.

Base Salary. You will be paid on a salary basis at a rate of $14,615.38 per
biweekly pay period, representing payment for all hours worked by you for
Foundation Medicine, equivalent to an annualized base salary of approximately
$380,000.00 (“Base Salary”). The Base Salary will be paid in accordance with
Foundation Medicine’s standard payroll practices and subject to customary
deductions and withholdings as required by law. You will be eligible to
participate in annual merit salary reviews in accordance with the Company’s
compensation practices. To be eligible for a merit increase, you must be
employed by September 30 of the previous year. This position is exempt, so you
will not be eligible for overtime pay.

 

b.

Performance Incentive Payment. You will be eligible to participate in the
Company’s annual performance incentive program, subject to its terms and
conditions and at the discretion of the Company’s Board of Directors, with the
potential to earn incentive

 

 

--------------------------------------------------------------------------------

 

 

compensation equivalent to a target of up to 40% of your then annual Base Salary
(“Annual Performance Incentive Target”). The performance incentive is based upon
the achievement of Company performance, department performance, and individual
performance objectives. The Company may also make adjustments in the Annual
Performance Incentive Target in connection with a promotion and otherwise in its
discretion. Except in connection with the payment to you of a Severance Payment,
you must be employed by the Company at the time a performance incentive is paid
to earn any part of an incentive.

 

c.

Expenses. The Company will reimburse your reasonable out-of-pocket travel
expenses and other expenses related to your work in accordance with the
Company’s expense reimbursement policy.

 

d.

Long Term Incentives. As an incentive for you to join Foundation Medicine and to
share in the long-term growth of Foundation Medicine, you will be eligible to
participate in a long-term incentive award program with two separate but
complementary awards: a cash incentive award, and an equity incentive
award.  Both of these awards will vest over a four-year period.

Restricted Stock Units. Subject to approval by the Board of Directors (or a
committee thereof) or the Chief Executive Officer of the Company, as may be
required by the Company’s applicable governance rules, you will be granted an
equity award of Restricted Stock Units (RSUs) with an aggregate value of
$1,750,000.00 (“Equity Award”). The number of RSUs to be granted as part of the
Equity Award will be calculated based on the 30-day average closing price of
Foundation Medicine common stock ending on a date that is within five business
days prior to the equity award approval date. The effective date for the grant
will be the first day of the calendar quarter following your date of hire
(“Equity Grant Date”). Accordingly, based on your date of hire, the Equity Grant
Date of the Equity Award will be one of January 1, April 1, July 1 or October 1.
The Equity Award will vest over a four-year period as follows: 25% will vest on
the first anniversary of the Equity Grant Date, and an additional 6.25% will
vest on the first day of each subsequent quarter thereafter until 100% of the
RSUs have vested. As a condition to receiving each portion of the Equity Award,
you must
be an employee of Foundation Medicine as of the relevant vesting date and
without any prior interruption of service. The Equity Award will be governed by
a restricted stock unit award agreement in the standard form approved by
Foundation Medicine’s Board of Directors and shareholders, and will be subject
to the provisions of Foundation Medicine’s then-current stock incentive plan
(together with any other incentive equity plan(s), as may be amended from time
to time, any associated award agreements, the “Equity Documents”).

Cash award: Subject to approval by the Board of Directors (or committee
thereof) or the Chief Executive of the Company, as may be required by the
Company’s applicable governance rules, you will be granted a cash award of
$300,000.00 (“Cash Award”) effective on the first day of the calendar quarter
following your date of hire (“Grant Date”). Based on your date of hire, the
Grant

 

 

--------------------------------------------------------------------------------

 

Date of the Cash Award will be one of January 1, April 1, July 1 or October. The
Cash Award will vest over a four-year period as follow: 25% will vest on the
first anniversary of the Grant Date, and an additional 12.5% will vest every six
months thereafter until 100% of the Cash Award has vested. As a condition to
receiving each Cash Award payment, you must be an employee of Foundation
Medicine as of the relevant vesting date and without any prior interruption of
service. The Cash Award will be subject to the provisions of Foundation
Medicine’s then-current long term incentive cash award plan, as may be amended
from time to time. Each Cash Award will be subject to customary deductions and
tax withholdings as required by law.

 

e.

Living Expense Assistance and Relocation. The Company requires that as a
condition of employment, you relocate to Massachusetts. The Company will provide
you with Living Expense Allowance, payable only in the form of reimbursement and
not as an addition to your salary, on a monthly basis at the equivalent of
$35,000 annually (the “Living Expense Allowance”). This Living Expense Allowance
will reimburse you for living expenses, customary costs and food expenses (to
the extent such food expenses are not otherwise reimbursable as a business
expense under the Company’s business expense policy), in each instance as
incurred in the Cambridge area (“Living Expenses”). The costs of any Living
Expenses under or over the Living Expense Allowance shall not affect the amount
of Living Expense Allowance eligible for reimbursement, and you shall not be
entitled to any supplemental payment if the actual Living Expenses is less than
the Living Expense Allowance. Travel expenses incurred in commuting between
California and Cambridge, Massachusetts (“Commuting Expenses”) will be covered
under the companies travel and expense reimbursement policy and will not be
included in the Living Expense Assistance.

The Living Expense Assistance will expire on December 31, 2017. Upon expiration,
the Company will no longer be required to provide you with Living Expense
Assistance unless you and the Company have successfully renegotiated this
provision, at the discretion of the CEO and the Head of Human Resources.

In addition to Living Expense Assistance, the Company will provide you with a
relocation allowance (“Relocation Allowance”) of up to $75,000.00. The
relocation allowance will be paid to you in the form of (“Relocation Expenses”).
The expenses are subject to prior approval by the CEO and the Head of Human
Resources. If you resign from the Company without Good Reason within 18 months
after the receipt of the relocation assistance, you will reimburse the Company
for the entirety of the amount of the Relocation Allowance paid to you within
thirty (30) days of your last day of employment, in a check made payable to the
Company.

The Company will determine in its reasonable judgment what, if any, of your
Living Expenses, Commuting Expenses and Relocation Expenses paid for or
reimbursed by the Company are taxable to you in accordance

 

 

--------------------------------------------------------------------------------

 

with applicable law and will comply with associated withholding and tax
reporting obligations. To the extent certain of these Living Expenses, Commuting
Expenses and Relocation Expenses are deemed taxable by the IRS in a given year,
the Company will provide you with a tax gross-up payment such that after payment
of taxes (federal, state and employment) on such amount, there remains a balance
sufficient to pay the taxes (federal, state and employment) on the amount of
your taxable reimbursable Commuting Expenses and Living Expenses. The Company
will make such tax gross-up payment promptly but in no event later than the end
of the calendar year in which you remit the related taxes.

 

f.

Other Benefits. As a regular, full-time employee, you will be eligible to
participate in the employee benefit program that Foundation Medicine offers to
its employees in comparable positions, which currently include Health, Dental,
Life and Disability Insurance, matching 401(k) Plan, and Sick Time, subject to
plan terms and generally applicable Foundation Medicine policies. You will be
also be entitled to accrue up to fifteen (15) days of vacation each calendar
year and to such other holidays as Foundation Medicine recognizes for employees
having comparable responsibilities and duties. For any calendar year in which
you are employed with the Company for only a portion of such year, the vacation
time will be pro-rated. Descriptions of the Company’s benefits will be available
upon request. The Company retains the right to amend, modify, or cancel any
benefits program. Where a particular benefit is subject to a formal plan (for
example, medical insurance or 401(k)), eligibility to participate in and receive
any particular benefit is governed solely by the applicable plan document.

3.

At-Will Employment. Your employment at all times shall remain “at will,” meaning
that either you or the Company may terminate the employment relationship at any
time, for any lawful reason, with or without cause.

4.

Non-Competition, Non-Solicitation, Confidentiality and Assignment Agreement. As
part of your employment with Foundation Medicine, you will be exposed to, and
provided with, valuable confidential and/or trade secret information concerning
Foundation Medicine and its present and future business plans and operations. As
a result, in order to protect Foundation Medicine’s substantial investment of
time and money in the creation and maintaining of its confidential information
and good-will with its customers, clients, and collaborators, your offer of
employment is contingent upon your signing the Company’s Employee
Non-Competition, Non-Solicitation, Confidentiality and Assignment Agreement (the
“Restrictive Covenant Agreement”), a copy of which is attached to this Offer as
Exhibit A and your continued willingness to abide by its terms.

By the same token, Foundation Medicine expects you to abide by and honor the
terms of any agreements you may have with your present or prior employers. By
signing below, you represent that you are not subject to any agreements which
might restrict your conduct at the Company, and that you understand that if you
become aware at any time during your employment with the Company that you are
subject to any agreements which might restrict your activities at Foundation
Medicine, you are required to immediately

 

 

--------------------------------------------------------------------------------

 

inform the Company’s Senior Vice President, Human Resources of the existence of
such agreements. In the event of an irresolvable conflict, your employment by
Foundation Medicine could be subject to termination and such termination would
be deemed a for “Cause” termination for purposes of this Agreement and the
Equity Documents.

Also, just as Foundation Medicine regards the protection of our confidential
information as a matter of great importance, we also respect that you may have
an obligation to your present and/or prior employers to safeguard the
confidential information of those companies. Foundation Medicine respects these
obligations, and expects you to honor them as well. To that end, we expect that
you have not taken any documents or other confidential information from your
employer. Further, we want to make it perfectly clear you should not bring with
you to Foundation Medicine, or use in the performance of your duties for our
Company, any proprietary business or technical information, materials or
documents of a former employer, or otherwise disclose or use any former
employer’s confidential information.

5.

Work Authorization. This offer of employment is contingent on you being legally
authorized to work in the United States, and you will need to complete an I-9
Employment Verification Form no later than your first day of work.

6.

Termination of Employment.

 

a.

Severance Payments. Without otherwise limiting the “at will” nature of your
employment if: (i) your employment is terminated by the Company without Cause at
any time, or (ii) within eighteen (18) months following a Change in Control you
terminate your employment with the Company for Good Reason in accordance with
the Good Reason Process, and, in either event, you enter into, do not revoke,
and comply with a Release, the Company shall pay or provide you with: (a) Salary
Continuation for twelve (12) months following your termination date (the “Salary
Continuation Period”); (b) Health Care Continuation during the Salary
Continuation Period; and (c) a Performance Incentive Payment equal to your
current year Annual Performance Incentive Target, prorated based on the length
of time that you have been employed with the Company during the calendar year in
which your employment is terminated (collectively, the “Severance Payments”);
provided and notwithstanding the foregoing, if your employment is terminated in
connection with a Change in Control and you immediately become reemployed by any
direct or indirect successor to the business or assets of the Company, the
termination of your employment upon the Change in Control shall not be
considered a Termination without Cause for purposes of this Agreement.

 

b.

Equity Acceleration. In the event that you become entitled to Severance
Payments at any time within eighteen (18) months following a Change in Control,
and you enter into, do not revoke, and comply with a Release, then all
outstanding unvested equity-based compensation awards that have been granted
acceleration rights and were granted to you under the Equity Documents prior to
the Change in Control shall become exercisable and vested in full, and all
restrictions thereon shall lapse, notwithstanding any vesting schedule or other
provisions to the contrary in the

 

 

--------------------------------------------------------------------------------

 

 

agreements evidencing such awards or in the underlying equity plan, and the
Company and you hereby agree that any agreements covering such awards are
hereby, and will be deemed to be, amended to give effect to this provision.

 

c.

Non-Eligibility for Severance Payments or Equity Award Acceleration. For the
avoidance of doubt, you and the Company acknowledge that if your employment is
terminated: (i) by the Company for Cause, (ii) by you without Good Reason, (iii)
by you with Good Reason following a Change in Control but without complying with
the Good Reason Process, or (iv) as a result of your death or disability, then,
as a result of such termination, (w) you shall not be entitled to Severance
Payments, (x) you shall be entitled to receive only base salary earned plus
accrued but unused vacation pay through the date of termination, (y) the
unvested portion of your Equity Awards will not accelerate, and (z) your Equity
Awards shall expire or be forfeited in accordance with the terms of the Equity
Documents.

7.

Definitions. For purposes of this Agreement, the following terms shall have the
following meanings:

“Company” means Foundation Medicine, Inc., and its successors and assigns.

“Cause” means one or more of the following events: (i) your conviction of, or
the entry of a pleading of guilty or nolo contendere to, any crime involving (A)
fraud or embezzlement, or (B) any felony; (ii) your willful failure to perform
(other than by reason of disability), or gross negligence in the performance of,
your duties and responsibilities as set forth in your job description; (iii) a
material breach by you of any provision of this Agreement, the Restrictive
Covenant Agreement, or any of the other agreements you have with the Company; or
(iv) material fraudulent conduct by you with respect to the Company.

“Change in Control” shall mean:

 

a.

any “person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Act”) (other than the Company, any of its
subsidiaries, or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan or trust of the Company or any of its
subsidiaries), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Act) of such person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) (in
such case other than as a result of an acquisition of securities directly from
the Company);
or

 

b.

the date when a majority of the members of the Board of Directors of the Company
is replaced by individuals who, prior to their election, or nomination for
election by the Company’s shareholders, were not approved by a majority of the
members of the

 

 

--------------------------------------------------------------------------------

 

 

Board of Directors in existence on the date immediately prior to such election,
appointment or nomination (excluding any individuals nominated by any member of
the Investor Group (as defined in that certain Investor Rights Agreement, dated
as of January 11, 2015 (as amended from time to time), by and among the Company,
Roche Holdings, Inc. and certain other stockholders of the Company named therein
(the “Investor Rights Agreement”)) following the occurrence of a Material Breach
(as defined in the Investor Rights Agreement)); or

 

c.

the consummation of (A) any consolidation or merger of the Company where the
stockholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly,
shares representing in the aggregate more than 50 percent of the voting shares
of the Company issuing cash or securities in the consolidation or merger (or of
its ultimate parent corporation, if any), or (B) any sale or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the
Company;
or

 

d.

the consummation by any member of the Investor Group of any tender or exchange
offer, merger, consolidation, business combination or other similar transaction
involving the Company that results in the Investor Group collectively owning all
of the outstanding Voting Securities of the Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a), (i) solely as the result of
an acquisition of securities by the Company which, by reducing the number of
shares of Voting Securities outstanding, increases the proportionate number of
Voting Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (a); or (ii) as a result of Roche’s acquisition of Voting
Securities as provided under Section 4.03(a) and/or 4.04(b) of the Investor
Rights Agreement.

“Equity Award” means all incentive stock options, non-statutory stock options,
shares of restricted stock, restricted stock units or other incentive equity
awards in respect of shares of the Company’s equity securities that have been or
will be granted to you by the Company.

 

 

--------------------------------------------------------------------------------

 

“Good Reason” means that you have complied with the “Good Reason Process”
(hereinafter defined) following the occurrence of any of the following events in
connection with a Change in Control: (i) a material diminution in your
responsibilities, authority or duties; (ii) a material diminution in your Base
Salary, except for across-the-board salary reductions based on the Company’s
financial performance similarly affecting all or substantially all senior
management employees of the Company; (iii) your principal work location is moved
to a principal work location that is located more than fifty (50) miles from the
work location at which you were principally working as of the effective date of
the Change in Control; or (iv) the material breach of this Agreement by the
Company.

“Good Reason Process” means that (i) you reasonably determine that a Good Reason
condition has occurred, (ii) you notify the Company in writing of the first
occurrence of the Good Reason condition within sixty (60) days of the first
occurrence of such condition, (iii) you cooperate in good faith with the
Company’s efforts (if such efforts are taken) for a period of not less than
thirty (30) days following such notice (the “Cure Period”) to remedy the Good
Reason condition, (iv) notwithstanding such efforts a material element of at
least one Good Reason condition continues to exist, and (v) you terminate your
employment within sixty (60) days after the end of the Cure Period. If the
Company claims in a written notice to you to have fully cured the Good Reason
condition during the Cure Period, and you have not contested the cure within
sixty (60) days after receiving such notice, Good Reason shall be deemed not to
have occurred. The Company’s success at curing a Good Reason condition shall not
bar or preclude your right to notify the Company of the occurrence of another
Good Reason condition and to proceed with the Good Reason Process.

“Health Care Continuation” means that if you are participating in the Company’s
group health plan immediately prior to the date of your termination, then
subject to your timely election and eligibility for benefits under the law known
as COBRA, and any law that is the successor to COBRA, the Company shall continue
to pay the employer portion of your health benefits until the earlier of the end
of the Salary Continuation Period and the date you become re-employed or
otherwise ineligible for COBRA.

“Release” shall mean a separation agreement in a form prescribed by the Company
that includes, without limitation, (i) a general release of claims and
non-disparagement covenant, both in favor of the Company and related persons and
entities, (ii) reaffirmation of your obligations under the Employee Agreement,
the terms of which will be incorporated by reference into the Release, and (iii)
a provision stating that, if you breach any of the material provisions of
Release, in addition to all other rights and remedies, the Company shall have
the right to receive reimbursement for, or to terminate or cease payment of,
Severance Payments paid or payable to you.

“Salary Continuation” means that the Company shall continue to pay you your base
salary at the rate in effect on the date of termination during the Salary
Continuation Period. The first payment of Salary Continuation shall be paid
within sixty (60) days
after the date of termination and shall be made on the Company’s regular payroll
dates; provided, however, that if the sixty (60) day period begins in one
calendar year and ends

 

 

--------------------------------------------------------------------------------

 

in a second calendar year, the first payment of Salary Continuation shall be
paid in the second calendar year. In the event you miss one or more regular
payroll periods between the date of termination and the first Salary
Continuation payment, the first Salary Continuation payment shall include a
“catch up” payment of accrued but unpaid Salary Continuation payments.

8.

Section 409A Compliance. To the extent that any Severance Payments or other
benefits to you constitute “non-qualified deferred compensation” under Section
409A of the Internal Revenue Code of 1986 (as amended or replaced) (the “Code”),
then such Severance Payments or benefits shall begin only upon or after the date
of your “separation from service” (within the meaning of Section 409A of the
Code), which may occur on or after the date of the termination of your
employment. Neither the Company nor you shall have the right to accelerate or
defer the delivery of any such payments except to the extent specifically
permitted or required by Section 409A. Anything to the contrary notwithstanding,
if at the time of your separation from service within the meaning of Section
409A of the Code, the Company determines that you are a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that you become entitled to under this Agreement on
account of your separation from service would be considered deferred
compensation otherwise subject to the twenty percent (20%) additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (i) six
(6) months and one day after your separation from service, or (ii) the your
death. If any such delayed cash payment is otherwise payable on an installment
basis, the first payment shall include a catch-up payment covering amounts that
would otherwise have been paid during the six (6)-month period but for the
application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule. The determination of whether
and when your “separation from service” from the Company has occurred shall be
made in a manner consistent with, and based on the presumptions set forth in,
Treasury Regulation Section 1.409A-l(h). Solely for purposes of this Section,
“Company” shall include all persons with whom the Company would be considered a
single employer under Sections 414(b) and 414(c) of the Code.

All in-kind benefits provided and expenses eligible for reimbursement under this
Agreement shall be provided by the Company or incurred by you during the time
periods set forth in this Agreement. All reimbursements shall be paid as soon as
administratively practicable, but in no event shall any reimbursement be paid
after the last day of the taxable year following the taxable year in which the
expense was incurred. The amount of in-kind benefits provided or reimbursable
expenses incurred in one taxable year shall not affect the in-kind benefits to
be provided or the expenses eligible for reimbursement in any other taxable year
(except for any lifetime or other aggregate limitation applicable to medical
expenses). Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

The parties intend that this Agreement will be administered in accordance with
Section 409A. To the extent that any provision of this Agreement is ambiguous as
to its compliance with Section 409A, the provision shall be read in such a
manner so that all

 

 

--------------------------------------------------------------------------------

 

payments hereunder comply with Section 409A. Each payment pursuant to this
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2). The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party. The Company shall have no liability to you or to any other person
if any provisions of this Agreement that are intended to be exempt from or
compliant with Section 409A are not so exempt or compliant.

9.

Section 280G Limitation. Anything in this Agreement to the contrary
notwithstanding, in the event that the amount of the Severance Payments, and any
additional compensation, payment or distribution by the Company to or for the
benefit of you, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise, calculated in a manner consistent
with Section 280G of the Code and the applicable regulations thereunder (the
“Total Severance Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code, the following provisions shall apply:

 

i.

If the Total Severance Payments, reduced by the sum of (1) the Excise Tax and
(2) the total of the Federal, state, and local income and employment taxes
payable by you on the amount of the Total Severance Payments which are in excess
of the Threshold Amount, are greater than or equal to the Threshold Amount, you
shall be entitled to the full benefits payable under this Agreement.

 

ii.

If the Threshold Amount is less than (x) the Total Severance Payments, but
greater than (y) the Total Severance Payments reduced by the sum of (1) the
Excise Tax and (2) the total of the Federal, state, and local income and
employment taxes on the amount of the Total Severance Payments which are in
excess of the Threshold Amount, then the Total Severance Payments shall be
reduced (but not below zero) to the extent necessary so that the sum of all
Total Severance Payments shall not exceed the Threshold Amount. In such event,
the Total Severance Payments shall be reduced in the following order: (1) cash
payments not subject to Section 409A of the Code; (2) cash payments subject to
Section 409A of the Code; (3) equity-based payments and acceleration; and (4)
non-cash forms of benefits. To the extent any payment is to be made over time
(e.g., in installments, etc.), then the payments shall be reduced in reverse
chronological order.

For the purposes of this Section 10, “Threshold Amount” shall mean three times
the your “base amount” within the meaning of Section 280G(b)(3) of the Code and
the regulations promulgated thereunder less one dollar ($1.00); and “Excise Tax”
shall mean the excise tax imposed by Section 4999 of the Code, and any interest
or penalties incurred by you with respect to such excise tax.

 

 

--------------------------------------------------------------------------------

 

The determination as to which of the alternative provisions of Section 10(a)
shall apply to you shall be made by a nationally recognized accounting firm
selected by the Company (the “Accounting Firm”), which shall provide detailed
supporting calculations both to the Company and you within 15 business days of
the termination date, if applicable, or at such earlier time as is reasonably
requested by the Company or you. For purposes of determining which of the
alternative provisions of Section 10(a) shall apply, you shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of the your residence on the date
of termination, net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes. Any determination by
the Accounting Firm shall be binding upon the Company and you.

10.

Litigation and Regulatory Cooperation. During and after your employment, you
agree to cooperate fully with the Company in the defense or prosecution of any
claims or actions now in existence or which may be brought in the future against
or on behalf of the Company which relate to events or occurrences that
transpired while you were employed by the Company. Your full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times. During
and after your employment, you also agree to cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while you were employed by the Company. The Company
shall reimburse you for any reasonable out-of-pocket expenses incurred in
connection with your performance of obligations pursuant to this Section 9.

11.

Relief. If you breach, or propose to breach, any portion of this Agreement,
including any of the provisions of the Restrictive Covenant Agreement, or, if
applicable, the Release Agreement, the Company shall be entitled, in addition to
all other remedies that it may have, to an injunction or other appropriate
equitable relief to restrain any such breach, and, if applicable, the Company
shall have the right to suspend or terminate payment of the Severance Payments
or any other the payments, benefits and or accelerated vesting pursuant to
Section 7 of this Agreement. Such suspension or termination shall not limit the
Company’s other options with respect to relief for such breach and shall not
relieve you of duties under this Agreement, the Restrictive Covenant Agreement,
the Equity Documents or the Release Agreement.

12.

Miscellaneous. This Agreement, including the Restrictive Covenant Agreement and
the Equity Documents constitute the entire agreement as to your employment
relationship with the Company and will supersede any prior agreement or
understandings, whether in writing or oral.

 

a.

This Agreement shall remain in effect if you are transferred, promoted, or
reassigned to work in functions other than your current functions at the
Company. Your obligations under this Agreement shall survive the termination of
your employment with the Company regardless of the manner or the reasons for
such termination.

 

 

--------------------------------------------------------------------------------

 

 

b.

This Agreement may not be modified or amended unless agreed to in writing by you
and an expressly authorized representative of the Company.

 

c.

No waiver of any provision hereof shall be effective unless made in writing and
signed by the waiving party. The failure of any party to require the performance
of any term or obligation of this Agreement, or the waiver by any party of any
breach of this Agreement, shall not prevent any subsequent enforcement of such
term or obligation or be deemed a waiver of any subsequent breach.

 

d.

All forms of compensation referred to in this Agreement are subject to reduction
to reflect applicable withholding and payroll taxes and other deductions
required by law.

 

e.

This Agreement shall inure to the benefit of, and be binding upon, the Company
and you, and our respective heirs, legal representatives, successors and
assigns. This Agreement may be assigned by the Company without your consent to
any successor entity in the event of a merger, acquisition, change of control,
or sale of all or substantially all of the business or assets of the Company.
“Foundation Medicine” and “Company” shall also mean any such successor entity as
the context requires.

 

f.

The resolution of any disputes as to the meaning, effect, performance or
validity of this Agreement, the Restrictive Covenant Agreement or arising out
of, related to, or in any way connected with your employment with the Company or
any other relationship between you and the Company will be governed by the law
of the Commonwealth of Massachusetts, excluding laws relating to conflicts or
choice of law. Any dispute arising under this Agreement, except those under the
Restricted Covenant Agreement, shall be resolved exclusively by arbitration
conducted before a single arbitrator in accordance with the Employment
Arbitration Rules of the American Arbitration Association in effect at the time
such arbitration is conducted. All hearings shall be held in Boston,
Massachusetts. Judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof. The parties shall bear equally
the costs of arbitration, including the costs of the arbitrator.

 

g.

If any portion or provision of this Agreement shall to any extent be declared
illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision
hereof shall be valid and enforceable to the fullest extent permitted by law.

This Agreement may be executed in two counterparts, each of which shall be an
original and all of which together shall constitute one and the same instrument.

Michael, we look forward to you joining the Company. If you have further
questions or require additional information, please feel free to contact me.

 

 

--------------------------------------------------------------------------------

 

 

Sincerely,

FOUNDATION MEDICINE, INC.

/s/ Sarah Larson__________________

By:      Sarah Larson
Title:   Senior Vice President, Human Resources

 

 

YOU ACKNOWLEDGE THAT YOU HAVE CAREFULLY READ THIS AGREEMENT, INCLUDING EXHIBIT
A, AND UNDERSTAND AND AGREE TO ALL OF THE PROVISIONS IN THIS AGREEMENT AND ITS
EXHIBITS. FACIMILE AND PDF SIGNATURES SHALL HAVE THE SAME LEGAL EFFECT AS
ORIGINALS.

Accepted and agreed by:

/s/ Michael Doherty

Employee Signature

Michael Doherty

Date: December 13, 2016

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Employee Non-Competition, Non-Solicitation, Confidentiality and Assignment
Agreement

(See attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Non-Competition, Non-Solicitation,
Confidentiality and Assignment Agreement

In consideration and as a condition of my employment or continued employment by
Foundation Medicine, Inc. (together with its subsidiaries and affiliates, the
“Company”), I hereby agree as follows:

1.Proprietary Information.  I agree that all information, whether or not in
writing, whether or not disclosed before or after I was first employed by the
Company, concerning the Company’s business, technology, business relationships
or financial affairs that the Company has not released to the general public
(collectively, “Proprietary Information”), and all tangible embodiments thereof,
are and will be the exclusive property of the Company.  By way of illustration,
Proprietary Information may include information or material that has not been
made generally available to the public, such as: (a) corporate information,
including plans, strategies, methods, policies, resolutions, notes, email
correspondence, negotiations or litigation; (b) marketing information, including
strategies, methods, customer identities or other information about customers,
prospect identities or other information about prospects, or market analyses or
projections; (c) financial information, including cost and performance data,
debt arrangements, equity structure, investors and holdings, purchasing and
sales data and price lists; and (d) operational and technological information,
including plans, specifications, manuals, forms, templates, software, designs,
methods, procedures, formulas, discoveries, inventions, improvements, biological
or chemical materials, concepts and ideas; (e) patient information including
patient medical records and all other information relating to patients and (f)
personnel information, including personnel lists, reporting or organizational
structure, resumes, personnel data, compensation structure, performance
evaluations and termination arrangements or documents.  Proprietary Information
includes, without limitation, (1) information received in confidence by the
Company from its customers or suppliers or other third parties, and (2) all
biological or chemical materials and other tangible embodiments of the
Proprietary Information.

2.No Unauthorized Disclosure or Use.  I will not, at any time, without the
Company’s
prior written permission, either during or after my employment, disclose or
transfer any Proprietary Information to anyone outside of the Company, or use or
permit to be used any Proprietary Information for any purpose other than the
performance of my duties as an employee of the Company.  I will cooperate with
the Company and use my best efforts to prevent the unauthorized disclosure of
all Proprietary Information.  I will deliver to the Company all copies and other
tangible embodiments of Proprietary Information in my possession or control upon
the earlier of a request by the Company or termination of my employment.

Further, notwithstanding my nondisclosure obligations described in this Section
2, I have been advised that 18 USC Section 1833(b) provides that an individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (A) is made: (1) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney, and (2) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  I have been further advised that an individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret information in the court proceeding, so long as the
individual (i) files any document containing the trade secret under seal; and
(ii) does not disclose the trade secret, except pursuant to court order.

 

 

--------------------------------------------------------------------------------

 

3.Rights of Others.  I understand that the Company is now and may hereafter be
subject to non-disclosure or confidentiality agreements with third persons that
require the Company to protect or refrain from use of proprietary
information.  I agree to be bound by the terms of such agreements in the event I
have access to such proprietary information.

4.Commitment to Company; Avoidance of Conflict of Interest.  While an employee
of the Company, I will devote my full business/professional time and attention
to the Company’s business.  I also agree that I will not engage in any other
business activity (including service on a Board of Directors) that conflicts
with either my time commitment to the Company or my duties to the Company (e.g.,
being employed by, associated with or having a financial interest in a Company
customer, vendor, supplier or any entity engaged in business with Company) or
otherwise violates the Code of Conduct, unless I receive prior approval in
writing from a representative of the Human Resources Department, in consultation
with the Legal Department. I will advise the President of the Company or his or
her nominee at such time as any activity of either the Company or another
business presents me with a conflict of interest or the appearance of a conflict
of interest as an employee of the Company.  I will take whatever action is
requested of me by the Company to resolve any conflict or appearance of conflict
that it finds to exist.

5.Developments.  I hereby do assign and transfer and, to the extent any such
assignment cannot be made at present, will assign and transfer, to the Company
and its successors and assigns, all my right, title and interest in and to all
Developments (as defined below) that: (a) are created, developed, made,
conceived or reduced to practice by me (alone or jointly with others) or under
my direction (collectively, “conceived”) during the period of my employment and
six (6) months thereafter and that relate to the business of the Company or to
products, methods or services being researched, developed, manufactured or sold
by the Company; (b) result from tasks assigned to me by the Company; or (c)
result from the use of premises, Proprietary Information or personal property
(whether tangible or intangible) owned, licensed or leased by the Company
(collectively, “Company-Related Developments”), and all related patent rights,
trademarks, copyrights and other intellectual property rights in all countries
and territories worldwide claiming, covering or otherwise arising from or
pertaining to Company-Related Developments (collectively, “Intellectual Property
Rights”).  I further agree that “Company-Related Developments” include, without
limitation, all Developments that (i) were conceived by me before my employment,
(ii) relate to the business of the Company or to products, methods or services
being researched, developed, manufactured or sold by the Company, and (iii) were
not subject to an obligation to assign to another entity when conceived. I will
make full and prompt disclosure to the Company of all Company-Related
Developments, as well as all other Developments conceived by me during the
period of my employment and six (6) months thereafter.  I acknowledge that all
work performed by me as an employee of the Company is on a “work for hire”
basis.  I hereby waive all claims to any moral rights or other special rights
that I may have or accrue in any Company-Related Developments.

“Developments” mean inventions, discoveries, designs, developments, methods,
modifications, improvements, processes, biological or chemical materials,
algorithms, databases, computer programs, formulae, techniques, trade secrets,
graphics or images, audio or visual works, and other works of authorship.

If, in the course of my employment with the Company, I incorporate a Development
conceived by me before my employment that are not Company-Related Developments
(“Prior Inventions”) into a Company product, process or research or development
program or other work done for the Company, I hereby grant to the Company a
nonexclusive, royalty-free, fully paid-up, irrevocable, perpetual, worldwide
license (with the full right to sublicense through multiple tiers) to make, have

 

 

--------------------------------------------------------------------------------

 

made, modify, use, offer for sale, import and sell such Prior
Invention.  Notwithstanding the foregoing, I will not incorporate, or permit to
be incorporated, Prior Inventions in any Company-Related Development without the
Company’s prior written consent.

I understand that to the extent this Agreement is required to be construed in
accordance with the laws of any state which precludes a requirement in an
employee agreement to assign certain classes of inventions made by an employee,
this Section 5 will be interpreted not to apply to any invention which a court
rules and/or the Company agrees falls within such classes.

To preclude any possible uncertainty, I have set forth on Exhibit A attached
hereto a complete list of Developments that I have, alone or jointly with
others, conceived, developed or reduced to practice prior to the commencement of
my employment with the Company that I consider to be my property or the property
of third parties and that I wish to have excluded from the scope of this
Agreement (“Prior Inventions”).  If disclosure of any such Prior Invention would
cause me to violate any prior confidentiality agreement, I understand that I am
not to list such Prior Inventions in Exhibit A but am only to disclose a cursory
name for each such invention, a listing of the party(ies) to whom it belongs and
the fact that full disclosure as to such inventions has not been made for that
reason.  I have also listed on Exhibit A all patents and patent applications in
which I am named as an inventor, other than those which have been assigned to
the Company (“Other Patent Rights”).

6.Documents and Other Materials.  I will keep and maintain adequate and current
records of all Proprietary Information and Company-Related Developments
conceived by me, which records will be available to and remain the sole property
of the Company at all times.  All files, letters, notes, memoranda, reports,
records, data, sketches, drawings, notebooks, layouts, charts, quotations and
proposals, specification sheets, program listings, blueprints, models,
prototypes, materials or other written, photographic or other tangible material
containing or embodying Proprietary Information, whether created by me or
others, which come into my custody or possession, are the exclusive property of
the Company to be used by me only in the performance of my duties for the
Company.  At any time upon the request of the Company, and in any event upon the
termination of my employment for any reason, I will deliver to the Company all
of the foregoing, and all other materials of any nature pertaining to the
Proprietary Information of the Company and to my work, and will not take or keep
in my possession any of the foregoing or any copies.  Any property situated on
the Company’s premises and owned by the Company, including laboratory space,
computers, disks and other storage media, filing cabinets or other work areas,
is subject to inspection by the Company at any time with or without notice.

7.Enforcement of Intellectual Property Rights.  I will cooperate fully with the
Company, both during and after my employment with the Company, with respect to
the procurement, maintenance and enforcement of Intellectual Property Rights, as
well as all other patent rights, trademarks, copyrights and other intellectual
property rights in all countries and territories worldwide owned by or licensed
to the Company.  I will sign, both during and after the term of this Agreement,
all papers, including copyright applications, patent applications, declarations,
oaths, assignments of priority rights, and powers of attorney, which the Company
may deem necessary or desirable in order to protect its rights and interests in
any Company-Related Development or Intellectual Property Rights.  If the Company
is unable, after reasonable effort, to secure my signature on any such papers, I
hereby irrevocably designate and appoint each officer of the Company as my agent
and attorney-in-fact to execute any such papers on my behalf, and to take any
and all actions as the Company may deem necessary or desirable in order to
protect its rights and interests in the same.

 

 

--------------------------------------------------------------------------------

 

8.Non-Competition and Non-Solicitation.  I acknowledge and agree that the
Company has invested substantial time, money and resources in the development of
its Proprietary Information, including as it pertains to its customers, clients,
and collaborators.  I further acknowledge that during the course of my
employment, I will have access to and may use and work with such Proprietary
Information that pertains to the customers, clients, and collaborators of the
Company, and I agree that any Proprietary Information associated with any
customer, client, or collaborator belongs exclusively to the Company.

In order to protect the Company’s Proprietary Information and good will, during
my employment and for a period of one (1) year following the termination of my
employment for any reason (the “Restricted Period”) I will not directly or
indirectly, whether as owner, partner, shareholder, director, consultant, agent,
employee, co-venturer or otherwise, engage, participate or invest in any
business activity anywhere in the Restricted Territory (defined below) that
develops, manufactures or markets any products, or performs any services, that
are otherwise competitive with or similar to the products or services of the
Company, or products or services that the Company has under development or that
are the subject of active planning at any time during my employment; provided
that this will not prohibit any possible investment in publicly traded stock of
a company representing less than one percent of the stock of such company.  For
purposes of this Agreement, the “Restricted Territory” shall mean each and every
country, province, state, city or other political subdivision in which the
Company or any of its affiliates carries on or actively plans to carry on any
activities of the Company’s business (including, without limitation, sales and
marketing activities).

In addition, during my employment and the Restricted Period, I will not,
directly or indirectly, in any manner, other than for the benefit of the
Company, (a) call upon, solicit, divert or take away any of the customers,
business or prospective customers of the Company or any of its suppliers, and/or
(b) solicit, entice or attempt to persuade any other employee or consultant of
the Company to leave the services of the Company for any reason or otherwise
participate in or facilitate the hire, directly or through another entity, of
any person who is employed or engaged by the Company or who was employed or
engaged by the Company within two (2) months of any attempt to hire such person.

I acknowledge and agree that if I violate any of the provisions of this Section
8, the running of the Restricted Period will be extended by the time during
which I engage in such violation(s).

9.Government Contracts.  I acknowledge that the Company may have from time to
time agreements with other persons or with the United States Government or its
agencies that impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work.  I agree to comply with any such obligations
or restrictions upon the direction of the Company.  In addition to the rights
assigned under Section 5, I also assign to the Company (or any of its nominees)
all rights which I have or acquired in any Developments, full title to which is
required to be in the United States under any contract between the Company and
the United States or any of its agencies.

10.Prior Agreements.  I hereby represent that, except as I have fully disclosed
previously in writing to the Company, I am not bound by the terms of any
agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of my employment with the Company or to refrain from competing, directly
or indirectly, with the business of such previous employer or any other
party.  I further represent that my performance of all the terms of this
Agreement as an employee of the Company does not and will not breach any
agreement to keep in confidence proprietary

 

 

--------------------------------------------------------------------------------

 

information, knowledge or data acquired by me in confidence or in trust prior to
my employment with the Company.  I will not disclose to the Company or induce
the Company to use any confidential or proprietary information or material
belonging to any previous employer or others.

11.Remedies Upon Breach.  I understand that the restrictions contained in this
Agreement are necessary for the protection of the business and goodwill of the
Company and I consider them to be reasonable for such purpose.  Any breach of
this Agreement is likely to cause the Company substantial and irrevocable damage
and therefore, in the event of such breach, the Company, in addition to such
other remedies that may be available, will be entitled to specific performance
and other injunctive relief without the posting of a bond.  If I violate this
Agreement, in addition to all other remedies available to the Company at law, in
equity, and under contract, I agree that I am obligated to pay all the Company’s
costs of enforcement of this Agreement, including attorneys’ fees and expenses.

12.Publications.  I will obtain the Company’s written approval before publishing
or submitting for publication any material that relates to my work at the
Company and/or incorporates any Proprietary Information.

13.Use of Voice, Image and Likeness.  I give the Company permission to use any
and all of my voice, image and likeness, with or without using my name, in
connection with the products and/or services of the Company, for the purposes of
advertising and promoting such products and/or services and/or the Company,
and/or for other purposes deemed appropriate by the Company in its reasonable
discretion, except to the extent expressly prohibited by law.

14.No Employment Obligation.  I understand that this Agreement does not create
an obligation on the Company or any other person to continue my employment.  I
acknowledge that, unless otherwise agreed in a formal written employment
agreement signed on behalf of the Company by an authorized officer, my
employment with the Company is at will and therefore may be terminated by the
Company or me at any time and for any reason.

15.Corporate Compliance.  I agree that I will abide by all policies and
procedures that the Company may have in effect from time to time, including
without limitation, the Company’s Code of Conduct and corporate compliance
program.  I further acknowledge that failure to abide by policies and procedures
may result in discipline, including immediate termination of my
employment.  Nothing herein limits my at-will employment with the Company,
pursuant to Section 14 above.

16.Survival and Assignment by the Company.  I understand that my obligations
under this Agreement will continue in accordance with its express terms
regardless of any changes in my title, position, duties, salary, compensation or
benefits or other terms and conditions of employment.  I further understand that
my obligations under this Agreement will continue following the termination of
my employment regardless of the manner of such termination and will be binding
upon my heirs, executors and administrators.  The Company will have the right to
assign this Agreement to its affiliates, successors and assigns for no
additional consideration.  I expressly consent to be bound by the provisions of
this Agreement for the benefit of the Company or any parent, subsidiary or
affiliate to whose employ I may be transferred without the necessity that this
Agreement be resigned at the time of such transfer.  I acknowledge that the term
“the Company,” as used in this Agreement, shall also mean any such successor
entity as the context requires.

 

 

--------------------------------------------------------------------------------

 

17.Disclosure to Future Employers.  I will provide a copy of this Agreement to
any prospective employer, partner or co-venturer prior to entering into an
employment, partnership or other business relationship with such person or
entity.

18.Exit Interview.  If and when I depart from the Company, I may be required to
attend an exit interview and sign an “Employee Exit Acknowledgement” to reaffirm
my acceptance and acknowledgement of the obligations set forth in this
Agreement.  During the Restricted Period following termination of my employment,
I will notify the Company of any change in my address and of each subsequent
employment or business activity, including the name and address of my employer
or other post-Company employment plans and the nature of my activities.

19.Severability.  In case any provisions (or portions thereof) contained in this
Agreement will, for any reason, be held invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability will not affect the
other provisions of this Agreement, and this Agreement will be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.  If, moreover, any one or more of the provisions contained in this
Agreement will for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it will be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it will then appear.

20.Protected Disclosures.  I understand that nothing contained in this Agreement
limits my ability to communicate with any federal, state or local governmental
agency or commission, including to provide documents or other information,
without notice to the Company.  I also understand that nothing in this Agreement
limits my ability to share compensation information concerning myself or others,
except that this does not permit me to disclose compensation information
concerning others that I obtain because my job responsibilities require or allow
access to such information.

21.Entire Agreement.  This Agreement constitutes the entire and only agreement
between the Company and me respecting the subject matter hereof, and supersedes
all prior agreements and understandings, oral or written, between us concerning
such subject matter; provided, however, that this Agreement shall supplement,
and shall not limit or be limited by, any other agreement I have with, or
obligation I have to, the Company regarding noncompetition, nonsolicitation,
confidentiality, assignment of inventions, and related covenants.  No
modification, amendment, waiver or termination of this Agreement or of any
provision hereof will be binding unless made in writing and signed by an
authorized officer of the Company.  Failure of the Company to insist upon strict
compliance with any of the terms, covenants or conditions hereof will not be
deemed a waiver of such terms, covenants or conditions.  In the event of any
inconsistency between this Agreement and any other contract between the Company
and me, the provisions of this Agreement will prevail.

22.Interpretation, Governing Law, Forum Selection Clause.  This Agreement and
any claims arising out of this Agreement (or any other claims arising out of the
relationship between the parties) shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts and shall in all
respects be interpreted, enforced and governed under the internal and domestic
laws of such state, without giving effect to the principles of conflicts of laws
of such state.  Any claims or legal actions by one party against the other shall
be commenced and maintained in any state or federal court located in the
Commonwealth of Massachusetts, and I hereby submit to the jurisdiction and venue
of any such court.  As used in this Agreement, “including” means “including but
not limited to.”

 

 

--------------------------------------------------------------------------------

 

23.Execution of Agreement.  This Agreement shall be binding and effective upon
the undersigned’s signature.

BY SIGNING BELOW, I CERTIFY THAT I HAVE READ THIS AGREEMENT CAREFULLY AND AM
SATISFIED THAT I UNDERSTAND IT COMPLETELY.

IN WITNESS WHEREOF, the undersigned has executed this agreement as a sealed
instrument as of the date set forth below.

 

Signed:

 

/s/ Michael Doherty

 

 

(Employee’s full name)

 

Type or print name: Michael Doherty

Date: January 2, 2017

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TO:Foundation Medicine, Inc.

FROM:

DATE:

SUBJECT:Prior Inventions

The following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by the Company that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:

 

□

No inventions or improvements

 

□

See below:

 

 

 

 

 

 

 

 

 

 

 

□

Additional sheets attached

The following is a list of all patents, patent applications and other patent
rights that I have invented:

 

□

None

 

□

See below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

April 30, 2018

 

Michael Doherty

437 D Street
Apartment 7F
Boston, MA 02110

 

Re:  Acknowledgement Regarding Section 2(e) of the Offer Letter

 

Dear Michael:

 

The purpose of this letter agreement is to confirm the arrangement on March 31,
2018 between you and Foundation Medicine, Inc. (“FMI” or the “Company”)
regarding the modification of section 2(e) of your December 5, 2016 offer letter
from the Company (the “Offer Letter”).

 

Specifically, in exchange for a payment to you on March 31, 2018 in the gross
amount of Fifty Thousand Dollars ($50,000), you have agreed that (i) the Company
has fulfilled all of its obligations to you under section 2(e) of the Offer
Letter; (ii) you are not eligible for or entitled to any further payments under
section 2(e) of the Offer Letter effective March 31, 2018.

 

Please acknowledge that the declarations in this letter are true and correct by
signing below on or before May 1, 2018.

Sincerely,

 

/s/ Susan Miele

Susan Miele

Head of Human Resources

 

Accepted and agreed by:

/s/ Michael DohertyApril 30, 2018
Michael Doherty

 

 

 